SUMMARY ORDER
Petitioner Xian-Gu Wang (‘Wang”) petitions for review of the Board of Immigration Appeal’s (“BIA”) denial of his motion to reconsider and motion to reopen. We assume the parties’ familiarity with the facts and procedural history of the case.
To the extent that Wang challenges the IJ’s underlying order denying his application for relief, this Court lacks jurisdiction because Weng failed to file a timely petition for review of the BIA’s June 2003 order. Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89 (2d Cir.2001) (citing Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995)).
Wang has filed a timely petition for review of the BIA’s denial of his July 2003 motions to reconsider and reopen, which this Court reviews for abuse of discretion. Id. Weng’s September 2003 motions fail to specify either an error of law or fact, or new evidence that was previously unavailable. Wang’s motions to the BIA, and petition for review, merely reiterate the claims that the IJ rejected during the initial asylum hearing and argue that the IJ’s initial adverse credibility decision was incorrect. Therefore, upon our review of the record, the BIA did not abuse its discretion in denying Wang’s motions for reconsideration and to reopen.
Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).
The petition for review is therefore DENIED.